Citation Nr: 0606336	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder, to include whether a rating in excess of 50 percent 
is assignable therefor prior to February 11, 2004, and 
whether a rating in excess of 70 percent is for assignment 
from February 11, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968, and from January 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, granting entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD) and assigning a 50 percent schedular 
evaluation therefor from June 3, 1999.  In his VA Form 9, 
Appeal to the Board of Veterans' Appeals received by the RO 
in August 2003, an RO hearing was requested, but following a 
January 2004 conference with the RO's decision review 
officer, the veteran agreed to withdraw his request for a 
hearing.  No other request for a hearing remains pending at 
this time.  

By further rating action in February 2004, the rating 
assigned for the veteran's PTSD was increased from 50 to 70 
percent, effective from February 11, 2004.  Notation is made 
that by subsequent action of the RO in January 2005, 
entitlement of the veteran to a total disability evaluation 
for compensation based on individual unemployability (TDIU) 
was established.  The question of TDIU entitlement is not 
therefore before the Board for review at this time.  

The issue of the veteran's entitlement to an initial rating 
for PTSD on an extraschedular basis is addressed in the 
REMAND portion of this document below and such REMAND is to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  From June 3, 1999, to February 10, 2004, manifestations 
of the veteran's PTSD are shown to result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
but without a showing of complete social and industrial 
impairment.  

2.  From February 11, 2004, to the present, manifestations of 
PTSD of such severity as to result in total occupational and 
social impairment are not demonstrated.


CONCLUSIONS OF LAW

1.  From June 3, 1999, to February 10, 2004, the criteria for 
the assignment of an initial schedular rating of 70 percent, 
but none greater, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.130, Diagnostic Code 9411 (2005).  

2.  From February 11, 2004, to the present, the criteria for 
the assignment of an initial schedular rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in March 2001 advised him of the existence of the VCAA 
and its requirements in terms of his original claim for 
service connection for PTSD, and it was followed by further 
VCAA notice from the RO in March 2004 as to his pending 
claims for an initial PTSD rating and a TDIU.  It, too, is 
noteworthy that neither the veteran, nor his representative, 
challenges the sufficiency of either notice.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development, including affording the veteran any 
needed VA medical examinations.  In all, the Board finds that 
VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for an Initial Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for PTSD was granted by RO action in 
September 2002.  At that time, a 50 percent evaluation was 
assigned for such disability under DC 9411, effective from 
June 3, 1999.  Given that the veteran timely appealed the 
initial rating assigned in September 2002, the holding in 
Fenderson v. West, 12 Vet.App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  By separate rating action, 
the RO in February 2004 action increased the rating assigned 
from 50 percent to 70 percent, effective from February 11, 
2004.  As such, the questions herein presented for review are 
whether a rating in excess of 50 percent is warranted at any 
time from June 3, 1999, to February 10, 2004, and whether a 
rating in excess of 70 percent is for assignment from 
February 11, 2004, to the present.  

PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of   only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is for assignment.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation.

Regarding the period prior to February 11, 2004, the record 
shows that a score of 60 was assigned for the veteran's PTSD 
on the Global Assessment of Functioning (GAF) Scale in August 
1999, while on the other hand, a VA psychiatric examination 
in August 2002 revealed that the veteran's PTSD ranged from 
moderate to severe, with a severe social impairment resulting 
from PTSD symptoms being found and assignment being made of a 
GAF Scale score of 50.  Records from the Vet Center in Salem, 
Oregon, which were compiled in 2003 and 2004, inclusive of a 
report from his attending counselor, and the Salem VA Medical 
Center, are to the effect that the veteran's PTSD was 
considered to be severe, with such manifestations as 
insomnia, frequent and recurring nightmares, intrusive 
daytime memories, irritability, social isolation, 
hypervigilance, startle response, and feelings of distrust.  
On the basis of the foregoing, it is concluded with 
resolution of all doubt in the veteran's favor that the 
disability picture presented during the period from June 3, 
1999, to February 10, 2004, more nearly approximates the 
criteria for the assignment of a 70 percent rating for his 
PTSD for the entirety of that time frame.  Fenderson.  

As for the period beginning February 11, 2004, a VA 
psychiatric examination of that date disclosed the presence 
of severe PTSD, with assignment of a GAF Scale score of 45.  
Total occupational and social impairment, due to symptoms 
such as a gross impairment of thought processes or 
communication, persistent hallucinations or delusions, 
grossly inappropriate behavior, persistent danger to self or 
others, intermittent ability to perform activities of daily 
living, disorientation as to time or place, or loss of memory 
for one's own name or names of close relatives, is not shown.  
Notably, none of the symptoms listed in the criteria for a 
100 percent rating for PTSD is otherwise clinically noted, 
nor have there been reports (in clinical records or in 
allegations by the veteran and on his behalf) of other 
symptoms that would be equivalent in breadth or depth.  
Consequently, the criteria for a 100 percent schedular rating 
are neither met nor approximated during the period from 
February 11, 2004, to the present, and the claim for a 100 
percent schedular rating must be denied.


ORDER

An initial schedular rating of 70 percent, but none greater, 
for PTSD is for assignment for the period from June 3, 1999, 
to February 10, 2004, subject to those provisions governing 
the payment of monetary benefits.  

An initial schedular rating in excess of 70 percent for PTSD 
for the period from February 11, 2004, to the present, is 
denied.  


REMAND

On the occasion of a VA medical examination in February 2004, 
the veteran reported that he had lost his job because of his 
PTSD and symptoms related thereto.  Such statement reasonably 
raises a claim of extraschedular entitlement, a matter 
inherent to that herein on appeal which to date has not been 
addressed by means of VCAA notice of the evidence and 
information needed to substantiate such a claim, or by 
initial adjudication of that matter by the RO.  Remand is 
therefore required.

Accordingly, this portion of the appeal is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be advised in 
writing of what information and evidence 
are needed to substantiate his claim of 
entitlement to an initial extraschedular 
evaluation for PTSD in excess of 70 
percent for the period from June 3, 1999, 
to the present, including evidence of 
frequent hospital care for its treatment, 
or evidence that his PTSD, alone, has 
resulted in a marked interference with 
employment.  The veteran must also be 
notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession indicating 
his extraschedular entitlement.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.

2.  Thereafter, the veteran's claim of 
entitlement to an initial rating in 
excess of 70 percent for PTSD, on an 
extraschedular basis, for the period from 
June 3, 1999, must be initially 
adjudicated based on a de novo review of 
all pertinent evidence and consideration 
of all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


